          Case 2:18-cv-02306-GMN-DJA Document 23 Filed 12/01/20 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3
 4   LAS VEGAS SANDS CORP.,                    )
                                               )
 5                        Plaintiff,           )     Case No.: 2:18-cv-02306-GMN-DJA
 6         vs.                                 )
                                               )     ORDER OF DISMISSAL BY COURT FOR
 7   FAN YU MING, et al.,                      )     WANT OF PROSECUTION
                                               )
 8                        Defendants.          )
 9                                             )

10         This action has been pending in this Court for more than two-hundred-seventy (270)

11   days without any proceeding having been undertaken during such period.

12         Accordingly,

13         IT IS HEREBY ORDERED that the above entitled action is DISMISSED

14   WITHOUT PREJUDICE for want of prosecution pursuant to the provisions of D. Nev. Local

15   Rule 41-1.

16                      1 day of December, 2020.
           DATED this _____

17
18
19                                                 ___________________________________
                                                   Gloria M. Navarro, Judge
20                                                 United States District Court
21
22
23
24
25


                                             Page 1 of 1
